Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.384 Filed 02/12/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

 AMBER REINECK HOUSE,
 COURTNEY ATSALAKIS, and
 FAIR HOUSING CENTER OF
 SOUTHEAST & MID MICHIGAN, INC.,

                       Plaintiffs,
                                                     Case No. 2:20-cv-10203-PDB-RSW
                v.                                   Judge Paul D. Borman

 CITY OF HOWELL, MICHIGAN,
 NICK PROCTOR, individually and in his
 official capacity as Mayor of the City of
 Howell, Michigan, and
 TIM SCHMITT, individually and in his
 official capacity as Community Development
 Director of the City of Howell, Michigan,

                       Defendants.


                                PLAINTIFFS’ WITNESS LIST

        Pursuant to the Stipulated Order Extending Dates, see ECF No. 23, PageID.269,

Plaintiffs Courtney Atsalakis, Amber Reineck House, and the Fair Housing Center of Southeast

& Mid Michigan, hereby identify the following witnesses:

   1.      Courtney Atsalakis (Plaintiff; c/o Plaintiffs’ Counsel);

   2.      Nick Proctor (Mayor, City of Howell; c/o Defense Counsel);

   3.      Tim Schmitt (Director of Community Development, City of Howell; c/o Defense
           Counsel);

   4.      Dennis L. Perkins (City of Howell Attorney; c/o Defense Counsel);

   5.      Ervin J. Suida (City Manager, City of Howell; c/o Defense Counsel)

   6.      Shea Charles (Former City Manager, City of Howell; c/o Defense Counsel);

   7.      Jane Cartwright (City Clerk, City of Howell; c/o Defense Counsel);




                                                 1
Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.385 Filed 02/12/21 Page 2 of 6




  8.    Current and former members of the City of Howell City Council, including but not
        limited to:

        a. Steven L. Manor (City Council member; c/o Defense Counsel);

        b. Robert Ellis (City Council member; c/o Defense Counsel);

        c. Michael Mulvahill (City Council member; c/o Defense Counsel);

        d. Jan Lobur (City Council member and Planning Commission member; c/o Defense
           Counsel);

        e. Jeannette Ambrose (City Council member; c/o Defense Counsel);

        f. Randy Greene (City Council member; c/o Defense Counsel);

  9.    Current and former members of the City of Howell Planning Commission, including
        but not limited to:

        a. Chelsea Dantuma (Planning Commission member; c/o Defense Counsel);

        b. Paul Streng (Planning Commission member; c/o Defense Counsel);

        c. Maryanne Vukonich (Planning Commission member; c/o Defense Counsel);

        d. Robert Spaulding (Planning Commission member; c/o Defense Counsel);

        e. Erin Britten (Planning Commission member; c/o Defense Counsel);

  10.   Richard K. Carlisle and other employees or agents of Carlisle Wortman Associates,
        Inc. (Planning consultant; c/o Defense Counsel);

  11.   Craig Strong (Howell Building Official and Director, Code Enforcement Services,
        Carlisle Wortman; 117 N. First St. Suite 70, Ann Arbor, MI 48104)

  12.   Rod Arroyo and/or other employees of Giffels Webster (planning expert; c/o Defense
        Counsel);

  13.   Patrick O’Keefe and/or other employees of O’Keefe Associates (potential damages
        experts; c/o Defense Counsel);

  14.   Rebecca Hartman-Raether (Member, Board of Directors, Home of New Vision; c/o
        United to Face Addiction Michigan, 2468 Allen Road, Ortonville, MI 48462);




                                           2
Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.386 Filed 02/12/21 Page 3 of 6




  15.   Lauren Rousseau (Law Professor, Western Michigan University Cooley Law School;
        c/o Western Michigan University Cooley Law School, 300 South Capitol Avenue,
        Lansing, Michigan 48933);

  16.   Glynis Anderson (Chief Executive Officer, Home of New Vision; c/o Home of New
        Vision, 3115 Professional Drive, Ann Arbor, MI 48104);

  17.   Barbara Penrod (Member, Board of Directors, Home of New Vision; c/o Home of
        New Vision, 3115 Professional Drive, Ann Arbor, MI 48104);

  18.   John Reiser (Treasurer, Board of Directors, Home of New Vision; c/o Home of New
        Vision, 3115 Professional Drive, Ann Arbor, MI 48104);

  19.   Deanna Devlin (Member, Board of Directors, Amber Reineck House; c/o Plaintiffs’
        Counsel);

  20.   Christy Gill (Real Estate Agent, Coldwell Banker Town & Country Real Estate; c/o
        Coldwell Banker Town & Country Real Estate, 822 E. Grand River Ave., Brighton,
        MI 48116);

  21.   David Plunkett (Attorney, Williams Williams Rattner & Plunkett, P.C.; c/o Plaintiffs’
        counsel);

  22.   Daniel Gwinn (Senior Partner, Gwinn Legal PLLC; c/o Plaintiffs’ counsel);

  23.   Jeffrey Van Treese (President, Michigan Association of Recovery Residences, Inc.,
        and expert witness; c/o Plaintiffs’ counsel);

  24.   Brian Connolly (Shareholder, Otten Johnson Robinson Neff + Ragonetti P.C., and
        expert witness; c/o Plaintiffs’ counsel);

  25.   Pam Kisch (Executive Director, Plaintiff Fair Housing Center of Southeast & Mid
        Michigan; c/o Plaintiffs’ counsel);

  26.   Becky Mayo (Mother of Plaintiff Courtney Atsalakis, Board Member, Board of
        Directors, Amber Reineck House; c/o Plaintiffs’ counsel);

  27.   Sheriff Michael J. Murphy (Sheriff, Livingston County; c/o Livingston County
        Sheriff’s Office, 150 S. Highlander Way, Howell, MI 48843);

  28.   Connie Conklin (Executive Director, Community Mental Health Services of
        Livingston County; c/o Community Mental Health Services of Livingston County,
        622 East Grant River Avenue, Howell, MI 48843);

  29.   Cathy Sims-Weir (Community Advocate, Families Against Narcotics; c/o Families
        Against Narcotics, 18900 15 Mile Road, Clinton Township, MI 48035);


                                            3
Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.387 Filed 02/12/21 Page 4 of 6




   30.     Jonathan Myers (Community resident, City of Howell; 204 S. Walnut Street, Howell,
           MI 48843);

   31.     Kristi DeVries (Community resident, City of Howell; 210 S. Center Street, Howell,
           MI 48843);

   32.     Arnie Rubin (Community resident, City of Howell; 304 W. Washington Street,
           Howell, MI 48843);

   33.     Glenda Spangler (Community resident, City of Howell; S. Walnut Street, Howell, MI
           48843);

   34.     Sean Bourne (Community resident, City of Howell; 221 W. Washington Street,
           Howell, MI 48843);

   35.     Amanda Myers (Community resident, City of Howell; 204 S. Walnut, Howell, MI
           48843);

   36.     Any and all employees, agents, representatives, affiliates and records custodian(s) of
           any and all of the following:

           a. City of Howell Planning Commission;

           b. City of Howell City Council;

   37. Any and all witnesses listed or identified by other parties, both lay and expert, whether
       called to testify or not;

   38. Any and all witnesses identified through further discovery;

   39. Any and all witnesses deposed;

   40. Any and all witnesses identified in depositions or responses to written discovery;

   41. Any and all necessary rebuttal witnesses; and

   42. Any and all witnesses necessary to authenticate and/or lay the foundation for the entry of
       exhibits at trial.

Plaintiffs reserve the right to amend, modify, and/or supplement this Witness List as other

witnesses become necessary and/or known by subsequent investigation and/or discovery, and to

file amended witness lists for this purpose as discovery is ongoing.




                                                4
Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.388 Filed 02/12/21 Page 5 of 6




Dated: February 12, 2021

                                  Respectfully Submitted,

                                   /s/ Lila Miller
                                   Lila Miller
                                   Sara Pratt
                                   Glenn Schlactus
                                   RELMAN COLFAX PLLC
                                   1225 19th Street, NW, Suite 600
                                   Washington, DC 20036
                                   (202) 728-1888 (phone)
                                   (202) 728-0848 (fax)
                                   lmiller@relmanlaw.com
                                   spratt@relmanlaw.com
                                   gschlactus@relmanlaw.com

                                   Stephen M. Dane
                                   DANE LAW LLC
                                   312 Louisiana Ave.
                                   Perrysburg, OH 43551
                                   (419) 873-1814
                                   sdane@fairhousinglaw.com

                                   Robin B. Wagner
                                   PITT MCGEHEE PALMER & RIVERS PC
                                   117 West Fourth Street, Suite 200
                                   Royal Oak, Michigan 48067
                                   (248) 398-9800 (phone)
                                   248-268-7996 (fax)
                                   rwagner@pittlawpc.com

                                   Attorneys for Plaintiffs




                                      5
Case 2:20-cv-10203-PDB-RSW ECF No. 30, PageID.389 Filed 02/12/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February, 2021, a true and correct copy of the

foregoing Plaintiff’s Witness List was filed and served electronically on all counsel of record

using the Court’s CM/ECF system.


                                             /s/ Lila Miller
                                             Lila Miller




                                                 6
